Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered May 30, 2014. The order granted plaintiffs motion for leave to reargue its prior motion for summary judgment and, upon re-argument, the court adhered its prior decision.
It is hereby ordered that said appeal is unanimously dismissed without costs.
*1418Same memorandum as in DiPizio Constr. Co., Inc. v Erie Canal Harbor Dev. Corp. ([appeal No. 3] 134 AD3d 1418 [2015]). Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.